DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 16-19, 21, 22, 29-35, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of US 9155908 (Meltsner) in view of US 2019/0001152 (O’Connor)
Regarding claim 1: 
Meltsner disclose a method for generating a treatment plan for delivery of a radiation dose to a subject, the method comprising: 
obtaining at least one medical image of the subject (column 4, lines 47-66, CT or other diagnostic scanner); 
defining at least one goal regarding to at least a portion of the at least one image (column 2, lines 4-29, optimize dose for treating volume of interest); 
iteratively constructing the treatment plan by selecting at least one delivery element from a plurality of delivery elements, the at least one delivery element having at least one delivery element from a plurality of delivery elements and at least one associated weight, until a condition associated with the at least one goal is met (abstract, column 2, lines 4-29, 51-60; column 5, lines 14-42; column 7, lines 4-12; optimizing through iterative process); and 
generating the treatment plan based on the at least one delivery element and the at least one associated weight, for delivery of the radiation dose by the at least one radiation modality (abstract; column 2, lines 4-29, 51-60; column 5, lines 14-42; column 7, lines 4-12; generating an optimized combined treatment plan).
Meltsner is silent with respect to a cost function.
O’Connor disclose a method for generating a treatment plan for delivery of a radiation dose to a subject wherein “a cost function is a sum of squares… that would tend to minimize overall dose” [0005].
Meltszer disclose optimizing dose (abstract; column 2, lines 4-29, 51-60; column 5, lines 14-42; column 7, lines 4-12; generating an optimized combined treatment plan), but is silent with respect to how the dose is optimized thereby allowing for that which is commonly used in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Meltsner with the teachings of O’Connor to optimize a cost function in order to minimize overall dose.
Regarding claim 2: 
Meltsner in view of O’Connor disclose the method of claim 1, wherein iteratively constructing the treatment plan comprises combining at least two modalities from a plurality of modalities to satisfy the at least one goal (abstract; column 1, lines 20-31).
Regarding claim 3: 
Meltsner in view of O’Connor disclose the method of claims 1, wherein iteratively constructing the treatment plan comprises: 
(a) determining a highest potential radiation modality from a plurality of radiation modalities, the highest potential modality having a greatest likelihood of reaching the at least one goal and having at least one delivery element from the plurality of delivery elements associated therewith (abstract; column 1, lines 20-31); 
(b) adjusting the at least one weight associated with the at least one delivery element to move towards the at least one goal (abstract; column 1, lines 20-31); 
(c) determining an actual dose distribution on the at least one image using the at least one weight and the at least one delivery element (abstract; column 1, lines 20-31); and 
(d) adding, removing, or changing a radiation modality and repeating (b) and (c) until the condition associated with the at least one goal is met by the actual dose distribution (abstract; column 1, lines 20-31).
Regarding claim 16: 
Meltsner in view of O’Connor disclose the method of claim 1, wherein the at least one associated weight comprises a scaling factor of relative or absolute doses for a corresponding delivery element (abstract; column 2, lines 4-29, 61-60; column 5, lines 14-42; column 7, lines 4-12).
Regarding claim 17: 
Meltsner in view of O’Connor disclose the method of claim 1, wherein the at least one associated weight comprises a relative or absolute treatment time for a corresponding delivery element (abstract; column 2, lines 4-29, 61-60; column 5, lines 14-42; column 7, lines 4-12).
Regarding claim 18: 
Meltsner in view of O’Connor disclose the method of claim 3, wherein a highest potential radiation modality comprises computing Karush-Kuhn Tucker conditions (Meltsner abstract; column 1, lines 20-31) (O’connor [0124]).
Regarding claim 19: 
Meltsner in view of O’Connor disclose the method of claim 3, wherein a highest potential radiation modality comprises approximating the cost function about a current point in a solution space (abstract; column 1, lines 20-31) (O’Connor [0005]).

Regarding claim 21: 
Meltsner disclose the method of claim 3, wherein adding, removing, or changing a radiation modality comprises finding delivery elements that violate a condition (abstract; column 1, lines 20-31).
Regarding claim 22: 
Meltsner disclose the method of claim 21, wherein adding, removing, or changing a radiation modality comprises finding delivery elements that violate a condition by a highest amount (abstract; column 1, lines 20-31).
Regarding claim 29: 
Meltsner disclose a system for generating a treatment plan for delivery of a radiation dose to a subject, the system comprising: 
at least one processor (12); and 
a non-transitory computer-readable medium having stored thereon program code executable by the at least one processor for: 
obtaining at least one medical image of the subject (column 4, lines 47-66, CT or other diagnostic scanner); 
receiving at least one goal regarding at least a portion of the at least one image (column 2, lines 4-29, optimize dose for treating volume of interest); 
iteratively constructing the treatment plan by selecting at least one delivery element from a plurality of delivery elements, the at least one delivery element having at least one delivery element from a plurality of delivery elements and at least one associated weight, until a condition associated with the at least one goal is met and a cost function is optimized (abstract, column 2, lines 4-29, 51-60; column 5, lines 14-42; column 7, lines 4-12; optimizing through iterative process); and 
generating the treatment plan based on the at least one delivery element and the at least one associated weight, for delivery of the radiation dose by the at least one radiation modality (abstract; column 2, lines 4-29, 51-60; column 5, lines 14-42; column 7, lines 4-12; generating an optimized combined treatment plan).
Regarding claim 30: 
Meltsner disclose the system of claim 29, wherein iteratively constructing the treatment plan comprises combining at least two modalities from a plurality of modalities to satisfy the at least one goal (abstract; column 1, lines 20-31).
Regarding claim 31: 
Meltsner disclose the system of claim 29, wherein iteratively constructing the treatment plan comprises: 
(a) determining a highest potential radiation modality from a plurality of radiation modalities, the highest potential modality having a greatest likelihood of reaching the at least one goal (abstract; column 1, lines 20-31); 
(b) adjusting the at least one weight associated with the at least one delivery element to move towards the at least one goal (abstract; column 1, lines 20-31); 
(c) determining an actual dose distribution on the at least one image using the at least one weight and the at least one delivery element (abstract; column 1, lines 20-31); and 
(d) adding, removing, or changing a radiation modality and repeating (b) and (c) until the condition associated with the at least one goal is met by the actual dose distribution (abstract; column 1, lines 20-31).
Meltsner is silent with respect to a cost function.
O’Connor disclose a method for generating a treatment plan for delivery of a radiation dose to a subject wherein “a cost function is a sum of squares… that would tend to minimize overall dose” [0005].
Meltszer disclose optimizing dose (abstract; column 2, lines 4-29, 51-60; column 5, lines 14-42; column 7, lines 4-12; generating an optimized combined treatment plan), but is silent with respect to how the dose is optimized thereby allowing for that which is commonly used in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Meltsner with the teachings of O’Connor to optimize a cost function in order to minimize overall dose.
Regarding claim 32: 
Meltsner in view of O’Connor disclose the system of claim 29, wherein the at least one associated weight comprises a scaling factor of relative or absolute doses for a corresponding delivery element (abstract; column 2, lines 4-29, 61-60; column 5, lines 14-42; column 7, lines 4-12)..
Regarding claim 33: 
Meltsner in view of O’Connor disclose the system of claim 31, wherein the at least one associated weight comprises a relative or absolute treatment time for a corresponding delivery element (abstract; column 2, lines 4-29, 61-60; column 5, lines 14-42; column 7, lines 4-12).
Regarding claim 34: 
Meltsner in view of O’Connor disclose the system of claim 31, wherein a highest potential radiation modality comprises computing Karush-Kuhn Tucker conditions (abstract; column 1, lines 20-31) (Meltsner abstract; column 1, lines 20-31) (O’connor [0124]).
Regarding claim 35: 
Meltsner in view of O’Connor disclose the system of claim 31, wherein a highest potential radiation modality comprises approximating the cost function about a current point in a solution space abstract; column 1, lines 20-31) (O’Connor [0005]).
Regarding claim 37: 
Meltsner in view of O’Connor disclose the system of claim 31, wherein adding, removing, or changing a radiation modality comprises finding delivery elements that violate a condition (abstract; column 1, lines 20-31).
Regarding claim 38: 
Meltsner in view of O’Connor disclose the system of claim 37, wherein adding, removing, or changing a radiation modality comprises finding delivery elements that violate a condition by a highest amount (abstract; column 1, lines 20-31).
Claim(s) 20 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meltner and O’Connor as applied to claims 19 and 35 above, and further in view of US 2019//0275352 (Deblois).
Regarding claim 20: 
Meltsner in view of O’Connor disclose the method of claim 19, but is silent with respect to approximating the cost function comprises using a Taylor expansion.
Deblois disclose a method for generating a treatment plan for delivery of a radiation dose to a subject, wherein a variable is optimized using Taylor expansion to approximate a cost function [0032].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Meltsner with the teachings of O’Connor and Deblois to optimize a cost function in order to minimize overall dose.
Regarding claim 36: 
Meltsner in view of O’Connor disclose the system of claim 35, but is silent with respect to approximating the cost function comprises using a Taylor expansion.
Deblois disclose a method for generating a treatment plan for delivery of a radiation dose to a subject, wherein a variable is optimized using Taylor expansion to approximate a cost function [0032].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Meltsner with the teachings of O’Connor and Deblois to optimize a cost function in order to minimize overall dose.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884